             Case 1:18-cv-00977-BAH Document 37 Filed 05/11/20 Page 1 of 6



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                          )
CYNTHIA WARMBIER, et al.,                 )
                                          )
                 Plaintiffs,              )
                                          )                   Case No. 1:18-cv-977 (BAH))
            v.                            )
                                          )
DEMOCRATIC PEOPLE’S REPUBLIC              )
OF KOREA,                                 )
                                          )
                 Defendant.               )
__________________________________________)


                                       PROTECTIVE ORDER

        Based upon the Court’s consideration of this matter, including Rule 45 third-party

subpoenas (“Subpoenas”) issued by Plaintiffs to various non-party banks, including Wells Fargo

Bank, N.A. (“Wells Fargo”), JPMorgan Chase Bank, N.A. (“JPMorgan”) and The Bank of New

York Mellon (“BNY Mellon”) (collectively, the “Banks”), and Plaintiffs’ unopposed motion

concerning the Subpoenas, it is hereby ordered that Plaintiffs’ motion for a protective order is

granted. It is further ordered that:

        1.       The Banks are authorized, pursuant to the terms set forth herein, to disclose

confidential information responsive to Plaintiffs’ Subpoenas.

        2.       All information produced in response to the Subpoenas is to be deemed

confidential (“Confidential Information”) unless Plaintiffs are otherwise advised by the Banks in

writing.

        3.       Confidential Information may be used only for the purpose of attempting to

collect upon the judgment entered in this litigation (“the Warmbier Litigation”), pursuant to

procedures authorized by law, and for no other purpose.
            Case 1:18-cv-00977-BAH Document 37 Filed 05/11/20 Page 2 of 6




       4.       No person shall be permitted to have access to Confidential Information, nor shall

any person be informed of the substance of the Confidential Information by any person permitted

to have access thereto, except as provided in this Order, as otherwise agreed upon by Plaintiffs

and the Banks, or by order of the Court.

       5.       Confidential Information shall not be disclosed or distributed to any person or

entity other than the following:

                a.     the attorneys for parties to the Warmbier Litigation (including their

                       paralegal, clerical or other assistants) or in any proceedings incident to

                       Plaintiffs’ efforts to collect on the judgment entered therein who have a

                       legitimate need for Confidential Information in connection with those

                       proceedings;

                b.     the courts and their support personnel in the Warmbier Litigation and in

                       any proceedings incident to efforts to collect on the judgment entered

                       therein;

                c.     persons and entities and their counsel served with writs of attachment or

                       other legal process incident to efforts to collect on the judgment entered in

                       the Warmbier Litigation or those holding assets identified in the

                       Confidential Information;

                d.     local or federal law enforcement personnel involved in any legal

                       proceedings incident to efforts to collect on the judgment entered in the

                       Warmbier Litigation;




                                                 2
            Case 1:18-cv-00977-BAH Document 37 Filed 05/11/20 Page 3 of 6




                e.     any other person to whom disclosure is required in order to pursue

                       proceedings incident to efforts to collect on the judgment entered in the

                       Warmbier Litigation, pursuant to procedures authorized by law; and

                f.     the parties’ respective client representatives.

       6.       To the extent Confidential Information is disclosed to persons described in

subparagraphs 5(c)-(e), only those portions of the Confidential Information that are necessary for

each specific proceeding incident to efforts to collect on the judgment in the Warmbier

Litigation, or that relate to specific assets at issue, shall be disclosed to such persons. All persons

described in subparagraphs 5(a)-(f) above shall be provided with a copy of this Protective Order

and are hereby restricted to using Confidential Information only for purposes directly related to

the satisfaction of the judgment entered in the Warmbier Litigation and for no other litigation or

proceeding and for no business, commercial, competitive, personal or other purpose.

Photocopies of documents containing Confidential Information shall be made only to the extent

necessary to facilitate the permitted use hereunder.

       7.       Confidential Information shall not be disclosed to any person or persons described

under subparagraph 5(a) and (e)–(f) unless and until such person has been shown this Protective

Order and has agreed in writing to be bound by its terms by signing a copy of the attached

Acknowledgment form. A copy of each executed Acknowledgment shall be kept by counsel for

the party on whose behalf disclosure is made pursuant to subparagraph 5(a) and (e)–(f).

       8.       The termination of the Warmbier Litigation or any proceeding incident to efforts

to collect on the judgment entered in the Warmbier Litigation shall not relieve any person or

party provided Confidential Information of his, her or its obligations under this Order.




                                                   3
            Case 1:18-cv-00977-BAH Document 37 Filed 05/11/20 Page 4 of 6




       9.       All Confidential Information that is filed with any court, and any pleadings,

motions, exhibits, or other papers filed with the Court, referencing or containing Confidential

Information, shall be filed under seal and kept under seal until further order of the Court.

        10.     Within sixty (60) days of the resolution, by settlement or final judgment, of the

last proceeding incident to efforts to collect on the judgment entered in the Warmbier Litigation,

and the termination of any appeals therefrom, all Confidential Information, and copies thereof,

shall be promptly destroyed, provided that counsel may retain one complete set of any such

materials that were presented in any form to the Court. Any such retained materials shall be

placed in an envelope or envelopes marked “Confidential Information Subject to Protective

Order,” and to which shall be attached a copy of this Order.

        11.     The provisions of this Order restricting the use and disclosure of Confidential

Information shall not apply to documents or other information which were, are, or become

public knowledge not in violation of this Order.

        12.     Entry of this Order does not constitute a determination as to any right, privilege,

or immunity that the Banks may have with respect to the Subpoenas, or any objection(s) the

Banks may have to the Subpoenas. The Banks’ disclosure of information pursuant to this Order

shall not constitute a waiver of any right, privilege, or immunity that they may have with respect

to such information. Nor does it constitute a determination by the Banks as to any legal rights

that any party may have in any proceedings incident to efforts to collect on the judgment in the

Warmbier Litigation.

        13.     To the extent, if any, that this Protective Order is not governed by federal law

(including but not limited to the Federal Rules of Civil Procedure), it shall be governed by, and

construed in accordance with, the laws of the state in which the applicable Bank is located


                                                   4
         Case 1:18-cv-00977-BAH Document 37 Filed 05/11/20 Page 5 of 6




(excluding the State’s conflict-of-law rules). Any action or proceeding related in any way to

this Protective Order or the Subpoenas shall be brought in and resolved by the United States

District Court in which the Bank in question is located. The Bank and the Plaintiffs hereby

irrevocably and unconditionally waive trial by jury in any such action or proceeding. As to

JPMorgan and BNY Mellon, any such action or proceeding shall be governed by, and construed

in accordance with, the laws of the State of New York (excluding New York’s conflict of law

rules), and shall be brought in and resolved by the United States District Court for the Southern

District of New York, in which Plaintiffs hereby irrevocably and unconditionally waive the right

to contest personal jurisdiction or venue.

       IT IS SO ORDERED, this 11th day of May, 2020.



                                                     ___________________________________
                                                     The Honorable BERYL A. HOWELL
                                                     Chief Judge




                                                 5
         Case 1:18-cv-00977-BAH Document 37 Filed 05/11/20 Page 6 of 6



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

                                          )
CYNTHIA WARMBIER, et al.,                 )
                                          )
                  Plaintiffs,             )
                                          )
            v.                            )                 Case No. 1:18-cv-977 (BAH)
                                          )
DEMOCRATIC PEOPLE’S REPUBLIC              )
OF KOREA,                                 )
                                          )
                  Defendant.              )
__________________________________________)

                    ACKNOWLEDGMENT OF PROTECTIVE ORDER

        The undersigned hereby declares under penalty of perjury that he or she has read the
Protective Order entered in the United States District Court for the District of Columbia in the
above-captioned action, understands its terms, and agrees to be bound by each of those terms.
Specifically, and without limitation, the undersigned agrees not to use or disclose any
Confidential Information made available to him or her other than in strict compliance with the
Order. The undersigned acknowledges that his or her duties under the Order shall survive
termination of this case and are permanently binding and that failure to comply with the terms of
the Order may result in the imposition of sanctions by the Court.


_____________________                               __________________________
[Date]                                              [Print Name]


                                                    ____________________________
                                                    [Signature]




                                                6
